            Case 5:20-cv-00072-SLP Document 1 Filed 01/24/20 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

1. ACCIDENT INSURANCE COMPANY, )
   INC.                             )
                                    )
                   Plaintiff,       )
                                    )                   Case No: CIV-20-72-SLP
v.                                  )                   Judge
                                    )
1. ELITE EXTERIORS, INC. d/b/a )
   ELITE EXTERIORS;                 )
2. CHRISTINA CUELLAR DIAZ;          )
3. ARMANDO CUELLAR-MARIN; and       )
4. IRMA DIAZ, individually and next )
   friend of M.C.D., a minor        )
                                    )
                    Defendants.     )

                 COMPLAINT FOR DECLARATORY JUDGMENT

       COMES NOW, the Plaintiff, Accident Insurance Company (“AIC”) for its

complaint for declaratory judgment alleges and states as follows:

                       PARTIES, JURISDICTION AND VENUE
       1.      AIC is a domestic profit corporation incorporated in New Mexico with its

principal place of business in Albuquerque, New Mexico.

       2.      On information and belief, Defendant, Elite Exteriors, Inc., is a domestic for-

profit business corporation, transacting business in the State of Oklahoma and may be

served with a copy of this Petition by serving its registered agent, Mark Douglas Plumbtree,

at 736 Napol Ave., Edmond, Oklahoma 73034.




                                              1
           Case 5:20-cv-00072-SLP Document 1 Filed 01/24/20 Page 2 of 5



      3.      Defendant, Christina Cuellar Diaz, is an individual and upon information and

belief, is a citizen of the State of Oklahoma, currently residing in Stephens County,

Oklahoma.

      4.      Defendant, Armando Cuellar-Marin is an individual and upon information

and belief, is a citizen of the State of Oklahoma, currently residing in Stephens County,

Oklahoma.

      5.      Defendant, Irma Diaz is an individual and upon information and belief, is a

citizen of the State of Oklahoma, currently residing in Stephens County, Oklahoma.

      6.      Defendant, M.C.D., a minor is an individual and upon information and belief,

is a citizen of the State of Oklahoma, currently residing in Stephens County, Oklahoma.

      7.      The incident referred to in this Petition occurred in Stephens County,

Oklahoma.

      8.      Venue is proper in the Western District of Oklahoma pursuant to 28 U.S.C.

§ 1391.

      9.      This court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332 in that there exists complete diversity among the parties and the amount in

controversy (as shown below), exclusive of interest and costs, exceeds the sum of

$75,000.00.

      10.     This action is one for declaratory judgment pursuant to 28 U.S.C. §§ 2201-

2202 and Rule 57 of the Federal Rules of Civil Procedure.

                                          FACTS
      11.     Plaintiff re-alleges paragraphs 1-10, above, as if fully set forth herein.

                                              2
          Case 5:20-cv-00072-SLP Document 1 Filed 01/24/20 Page 3 of 5



       12.       On or about March 29, 2018, Elite replaced the roof at the Cuellar home.

       13.       On or about April 2, 2018, Cuellar sustained carbon monoxide poisoning and

other injuries in connection to a discharge of carbon monoxide.

       14.       On or about April 16, 2018, Cuellar submitted a claim to Elite for recovery

under Elite’s commercial general liability policy with AIC. The basis of Cuellar’s claim is

that Elite failed to properly reattach the vent for the water heater and gas, allowing carbon

monoxide to leak into the house.

       15.       On May 15, 2019, Cuellar filed a lawsuit in the District Court of Stephens

County Case No. CJ-2019-103 alleging personal injuries as a result of Elite’s negligence.

       16.       Elite was insured with the Plaintiff AIC under a commercial general liability

policy that contained a total pollution exclusion with hostile fire exception.

       17.       Subject to its terms, conditions, and limitations, AIC’s Commercial General

Liability policy provides:

       COMMERCIAL GENERAL LIABILITY COVRAGE FORM

       SECTION 1 – COVERAGES

       COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
       LIABILITY

       1. Insuring Agreement
             a. We will pay those sums that the insured becomes legally obligated to pay
                as damages because of “bodily injury” or “property damage” to which
                this insurance applies.
             …

       2. Exclusions
          This insurance does not apply to:
             …


                                               3
          Case 5:20-cv-00072-SLP Document 1 Filed 01/24/20 Page 4 of 5



                 f. Pollution
                    (1) “Bodily injury” or “property damage” which would not have occurred
                         in whole or part but for the actual, alleged or threatened discharge,
                         dispersal, seepage, migration, release or escape of “pollutants” at any
                         time.

                        This exclusion does not apply to “bodily injury” or “property damage”
                         arising out of heat, smoke or fumes from a “hostile fire” unless that
                        “hostile fire” occurred or originated:
             …

       18.       The AIC policy defines pollutants in the policy as follows:

       SECTION VI – DEFINITIONS
         …

       15. “Pollutants” mean any solid, liquid, gaseous or thermal irritant or contaminant,
            including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste.
            Waste includes materials to be recycled, reconditioned or reclaimed.
             …

       19.       The incident at issue is not covered under AIC’s policy because Cuellar’s

alleged damages arise from a carbon monoxide leak and the Total Pollution Exclusion is

applicable.

       20.       By virtue of the action in Stephens County, an actual controversy exists

between the parties and declaratory relief is appropriate.

       21.       A declaratory judgment by this Court of the rights and obligations of the

parties would effectively terminate the controversy.

                                       CLAIM FOR RELIEF

        22.      AIC realleges and incorporates by reference Paragraphs 1-21 hereof.

        23.      AIC seeks to have this Court determine the parties’ legal rights and

obligation under Defendant Elite’s Commercial General Liability Policy. Specifically, AIC


                                                  4
          Case 5:20-cv-00072-SLP Document 1 Filed 01/24/20 Page 5 of 5



seeks a declaratory judgment that AIC has no obligation to defend or indemnify Defendants

as a result of the carbon monoxide discharge.

       WHEREFORE, Plaintiff AIC respectfully requests that the Court determine the

rights of liabilities of AIC and Defendants under Commercial General Liability Policy and

enter declaratory judgement in favor of AIC. AIC further requests an award of costs, fees

and all other relief this Court deems just and proper.

                                          Respectfully submitted,
                                          s/Christine B. McInnes
                                          MICHAEL G. McATEE, OBA #11589
                                          CHRISTINE B. McINNES, OBA #22882
                                          McATEE & WOODS, P.C.
                                          410 N.W. 13th Street
                                          Oklahoma City, OK 73103
                                          Telephone: (405) 232-5067
                                          Facsimile: (405) 232-0009
                                          mikem@mcateeandwoods.com
                                          christinem@mcateeandwoods.com
                                          Attorneys for Plaintiff, AIC




                                              5
